DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP03209859) in view of Takase (US20180172355).  
	Regarding claim 1, Ohashi teaches a heat exchanger (see annotated Fig. 6, hereinafter Fig. A) for liquid immersion cooling comprising: a first coolant (Fig. A) stored in a tank (Fig. A) capable of accommodating an electronic component (Fig. A), and configured to cool the electronic component by immersion; and a plurality of connection pipes (Fig. A) coupled configured to flow the second coolant from an inlet to an outlet (the pipes are considered to 

    PNG
    media_image1.png
    707
    966
    media_image1.png
    Greyscale

Fig. A, annotated Fig. 6 of Ohashi
Ohashi does not teach the plurality of connection pipes having a first side extending in a longitudinal direction and a second side extending in a lateral direction, the plurality of connection pipes are arranged in multiple distinct stages in the longitudinal direction, each of the multiple distinct stages includes at least two of the plurality of connection pipes arranged side by side in a plurality of rows in the lateral direction such that the second sides of at least two connection pipes in which stage lie substantially on the same plate that is parallel to the lateral direction.  

  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the heat exchanger of Takase, in order to provide a heat exchanger with more uniform and increased heat transfer performance (¶[0007]). 


    PNG
    media_image2.png
    1220
    1234
    media_image2.png
    Greyscale

Fig. B - Annotated Fig. 1 (bottom) and 2 (top)
  Regarding claim 6, Ohashi teaches the limitations of claim 1, and Ohashi further teaches    the plurality of connection pipes are arranged so as to be shifted with respect to the electronic component in a direction intersecting the direction of gravity (the components are movable relative to one another for maintenance – Page 3). 
.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP03209859) in view of  and in further view of Takase (US20180172355) and Wang (US20150114609).
Regarding claims 5, Ohashi teaches the limitations of claim 1, and Ohashi does not teach  an interior of each of the plurality of connection pipes is partitioned into a plurality of spaces.
Wang teaches an interior of each of the plurality of connection pipes is partitioned into a plurality of spaces (spaces on either side of baffle 11; Fig. 1-2), in order to enhance heat transfer (¶[0017[).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the partitioned spaces of , in order to enhance heat transfer (¶[0017]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP03209859) in view of  and in further view of Takase (US20180172355) and Schumacher (US20080173427).
Regarding claim 9, Ohashi teaches the limitations of claim 8 and Ohashi teaches the heat exchanger is capable of being used with the first coolant and the second coolant are different types of coolant and Ohashi is silent to wherein the first coolant is a fluorine-based insulating coolant and the second coolant is water or a propylene glycol coolant (here, the limitations excluding “the first coolant is a fluorine based insulating coolant” are considered intended use). 
	Schumacher teaches wherein the first coolant is a fluorine-based insulating coolant and the second coolant is water or a propylene glycol coolant (Fluorinert & water ¶[0017]), in order to provide coolants of low cost and toxicity (¶[0017]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the coolants of Schumacher, in order to provide coolants of low cost and toxicity (¶[0017]).
Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP03209859) in view of Takase (US20180172355) and in further view of Fuji (JP2008227150). 
Regarding claim 10, Ohashi teaches a heat exchanger system (Fig. A) comprising: a tank (Fig. A) storing a first coolant (Fig. A)  to cool an electronic component (Fig. A)  by immersion; and an heat exchanger (Fig. A)  immersed in the first coolant. 
Ohashi does not teach the heat exchanger including a plurality of introduction pipes through which a second coolant flows from outside the tank; a plurality of discharge pipes through which the second coolant flows to outside of the tank; and a plurality of connection pipes through which the second coolant flows from the introduction pipes to the discharge pipes, the plurality of connection pipes being coupled between the introduction pipes and the discharge pipes and arranged in a plurality of stages of two or more connection pipes located 
Takase teaches the heat exchanger (Fig. B) including a plurality of introduction pipes (Fig. B) through which a second coolant flows; a plurality of discharge pipes (see introduction pipes; Fig. B & not shown “portion that is not illustrated preferably has the same structure as that of the upper portion” - ¶[0035]) through which the second coolant flows; and a plurality of connection pipes (Fig. B) through which the second coolant flows from the introduction pipes to the discharge pipes, the plurality of connection pipes being coupled between the introduction pipes and the discharge pipes and arranged in a plurality of distinct stages of two or more connection pipes located side by side in parallel to each other in a first direction (lateral direction; Fig. B) extending perpendicular to a direction of gravity (Fig. B), and each of the plurality of stages of two or more connection pipes arranged at a different height along the direction of gravity and extending parallel to the introduction pipe and the discharge pipe; wherein at least two of the plurality of connection pipes (Fig. B) are coupled to receive the second coolant from different ones of the introduction pipes, in order to provide a heat exchanger with more uniform and increased heat transfer performance (¶[0007]). 
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the heat 
Fuji teaches wherein the second coolant flows from outside the tank and the second coolant flows to outside of the tank (see flow from internal heat exchanger 12 to external heat exchanger 33; Fig. 1), in order to provide a closed loop heat exchanger, thereby ensuring the liquid coolant is kept to a desired temperature, preventing overheating of the electronic component (¶[0035]).
Regarding claims 12, Ohashi teaches the limitations of claim 10, and Fuji further teaches a transfer pipe (see left most piping of 32; Fig. 1) connecting a portion of one of the introduction pipes (inlet pipe to internal heat exchanger 12) located outside of the tank to a portion of one of the discharge pipes (see bottom most pipe connected to inlet of internal heat exchanger 12) located outside of the tank.
Regarding claims 13, Ohashi teaches the limitations of claim 12, and Fuji further teaches a pump (34; Fig. 1) connected to a portion of the transfer pipe (see left most piping of 32; Fig. 1), and an external heat exchanger (33; Fig. 1) connected to a portion of the transfer pipe, wherein the pump circulates the second coolant between the heat exchanger and the external heat exchanger via the transfer pipe.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP03209859) in view of  and in further view of Takase (US20180172355), Fuji (JP2008227150) and Wang (US20150114609).

Wang teaches an interior of each of the plurality of connection pipes is partitioned into a plurality of spaces (spaces on either side of baffle 11; Fig. 1-2), in order to enhance heat transfer (¶[0017[).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the partitioned spaces of , in order to enhance heat transfer (¶[0017]).
Response to Arguments
Applicant argues that Takase teaches away from using the heat exchanger in a horizontal orientation as claimed, citing ¶[0023-0025] as evidence to support this position.
Examiner respectfully traverses this argument.  Nothing in the cited text supports Applicant’s position, as Takase does not mention the orientation, nor teach away from using the heat exchanger in a horizontal orientation.  Examiner notes that Ohashi does teach that such heat exchangers are well known to be used in a horizontal orientation (see Fig. A, in which the tubes are horizontal).  
Regarding Applicant’s arguments directed to the newly claimed “distinct stages” of connection pipes at different heights along the direction of gravity, Examiner notes Fig. B clearly shows the connection pipes arranged side by side in rows in the lateral direction such that their second sides (their sides in the lateral direction) lie substantially on a same plane that is parallel to the lateral direction.  
For at least the reasons state above, Applicant arguments are found unpersuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763